UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7587



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

GERALD FELTON, a/k/a Big Mass,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-93-123-F)


Submitted:   December 12, 1996         Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se. Christine Blaise Hamilton, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Felton filed an untimely notice of appeal from the

district court's denial of his motion for reduction of sentence. We

dismiss for lack of jurisdiction. The time periods for filing
notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.
Robinson, 361 U.S. 220, 229 (1960)). Criminal defendants have ten

days within which to file in the district court notices of appeal

from judgments or final orders. Fed. R. App. P. 4(b).* The only

exception to the appeal period is when the district court extends

the time to appeal under Fed. R. App. P. 4(b) upon a showing of

excusable neglect.
     The district court entered its order on March 20, 1996; Appel-

lant's notice of appeal was filed on October 11, 1996. Appellant's

failure to obtain an extension within the prescribed time frame
leaves this court without jurisdiction to consider the merits of

Appellant's appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                         DISMISSED


     *
       Even if Appellant's motion for reduction of sentence were
construed as a motion under 28 U.S.C. § 2255 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.
104-132, 110 Stat. 1214, which has a sixty-day appeal period, the
notice of appeal was untimely.

                                2